DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11 - 12 and 14 - 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, either singly or in combination, fails to teach or reasonably suggest a scanning device scan the target tissue in situ, obtain local optic axis data for the target tissue, and focus polarized incident light in the detailed manner recited in independent claim 11. Similarly, the prior art fails to teach or reasonably suggest an image processor structured and operable to receive the local optic axis data obtained from the scanning of the target tissue and construct an OPT image utilizing the local optic axis data obtained from the scanning of the target tissue, as recited in independent claim 11.
Claims 12 and 14 - 15 are allowable by virtue of dependency upon independent claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793